Citation Nr: 0837083	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  08-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2003 to June 
2006. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire which granted service connection for PTSD with a 30 
percent disability rating.  The Board notes that the veteran 
was granted a 50 percent disability rating for PTSD by a 
January 2008 rating decision.

In June 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In November 2007, the veteran testified at a formal RO 
hearing.  A transcript of this hearing is also of record.

The Board notes that additional evidence, in the form of a 
letter from a Vocational Rehabilitation Counselor was 
remitted to the Board without waiver of RO consideration.  As 
the claim must be remanded for additional development, this 
evidence can be considered upon remand in the first instance.

The veteran submitted an application for a total disability 
rating based on individual unemployability.  Such matter has 
not been adjudicated by the RO and is REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's RO and Board testimony, he indicated 
that he was attending group counseling at the Vet Center on a 
regular basis.  Records from the Vet Center in Manchester, 
New Hampshire should be requested.  Relevant ongoing 
treatment records from other providers should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Additionally, the veteran testified that he was current in 
receipt of short term disability benefits from his employer.  
As it has been several months since that time, the veteran 
should be asked to indicate whether he is still in receipt of 
such benefits, whether he has been terminated from his job, 
or whether he is currently employed by the same or different 
employer.

Accordingly, the case is REMANDED for the following action:

1.  Please ask the veteran whether he is 
still in receipt of short term disability 
benefits from his employer, whether he has 
been terminated from his job, or whether he 
is currently employed by the same or 
different employer.

2.  After securing any necessary release, 
obtain the veteran's treatment records from 
the Manchester, New Hampshire Vet Center, 
and records from Dr. Crampton dating since 
December 2007.  In addition, obtain the 
veteran's mental health treatment records 
from the Manchester VA Medical Center 
dating since January 2008.  

3.  After the above is completed to the 
extent possible, readjudicate the 
veteran's claim.  If the claim on appeal 
remains denied, issue a Supplemental 
Statement of the Case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board. 
 



The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




